DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the reply filed on 11/29/2021.
Acknowledgements
This office action is in response to the reply submitted on 11/29/2021.
In the reply, the applicant amended claims 1, 7-8, 13, 17, 20, and 22-23 and added claims 29-30.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 17, 20, 24, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bengtsson et al. (US 2014/0336586).

    PNG
    media_image1.png
    956
    624
    media_image1.png
    Greyscale

Regarding claim 1, Bengtsson et al. discloses a drug delivery device (“pre-filled delivery assembly 100” of Fig. 2) comprising: a container (“housing 110” of Fig. 2) including a wall (see Examiner’s annotated Fig. 2 above) with an interior surface (see Fig. 2 above illustrating how the wall comprises an interior surface which forms “interior cavity 105”) and a seal member (“distal wall portion 111”, “septum 113”, and “distally extending tubular portion 114” of Fig. 2) with an end surface (see Fig. 2 illustrating how the seal member comprises an end surface which contributes the formation of “cavity 105”), the interior surface of the wall (see Fig. 2 above) and the end surface of the seal member (111/113/114) defining a reservoir (“cavity 105” of Fig. 2, see Fig. 2 illustrating how the interior surface of the wall and the end surface of the seal member define the reservoir) filled with a drug (see [0044], lines 17-19), wherein a position of the seal member (111/113/114) is fixed with respect to a position of the wall (see Fig. 2 above) of the container (110, see Fig. 2 and see Fig. 4A-4D illustrating how the 
Regarding claim 2, Bengtsson et al. discloses the drug delivery device according to claim 1 and further discloses wherein the point of the container access needle (145) is disposed in the enclosed space when the container access needle is disposed in the storage position (see Fig. 2 and Fig. 4A-4C 
Regarding claim 3, Bengtsson et al. discloses the drug delivery device according to claim 1 and further disclose the device comprising a recess (see Fig. 2 and note how “tubular portion 114” forms a cylindrical recess) formed in the seal member (see Fig. 2 illustrating how the recess is formed in the seal member) and receiving a proximal end (“proximally extending stem portion” of Fig. 2) of the overmold member (141, see Fig. 2 illustrating how the recess receives the proximal end of the overmold member), wherein the enclosed space (see Fig. 2 above) is defined within the recess (see Fig. 2 above illustrating how the enclosed space is defined within the recess formed by “tubular portion 114” of the seal member).
Regarding claim 29, Bengtsson et al. discloses the drug delivery device according to claim 1 and further discloses wherein the overmold member (141) is configured to move relative to the wall (see Examiner’s annotated Fig. 2 above) of the container (110) to carry the access needle between the storage position (see Fig. 4A-4C illustrating the storage position) and the delivery position (see Fig. 4D illustrating the delivery position and note how the overmold member moves relative to the wall to carry the access needle between the storage position and the delivery position). 
Regarding claim 17, Bengtsson et al. discloses a method of assembly comprising: providing a container (“housing 110” of Fig. 2) having a wall (see Examiner’s annotated Fig. 2 above) with an interior surface (see Fig. 2 above illustrating how the wall comprises an interior surface which forms “interior cavity 105”), and a fluid pathway assembly (“distal needle assembly 140” of Fig. 2) including a container access needle having (“distal hollow needle 145” of Fig. 2, see Fig. 4A-4D illustrating how the access needle accesses the reservoir) a point (see Fig. 2 illustrating how both the access needle comprises a point which is adjacent to “septum 113”) and an overmold member (“needle carrier 141” of Fig. 2), the overmold member covering a length of the container access needle (145, see Fig. 2 illustrating how the 
Regarding claim 20, Bengtsson et al. discloses the method of claim 17 and further discloses wherein positioning the overmold member (141) to define the enclosed space (see Fig. 2 above) between the overmold member (141) and the seal member (111/113/114) comprises inserting the overmold member (141) into a recess (see Fig. 2 and note how “tubular portion 114” forms a cylindrical recess) formed in the seal member (111/113/114, see Fig. 2 illustrating how the overmold member is inserted into the recess). 
Regarding claim 24, 
Regarding claim 30, Bengtsson et al. discloses the method of claim 17 and further discloses wherein the overmold member (141) is configured to move relative to the wall (see Examiner’s annotated Fig. 2 above) of the container (110) to carry the access needle between the storage position (see Fig. 4A-4C illustrating the storage position) and the delivery position (see Fig. 4D illustrating the delivery position and note how the overmold member moves relative to the wall to carry the access needle between the storage position and the delivery position). 
Claims 1-2, 6, 11, 13, 17-19, 22, 24, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarnoff et al. (US 3,336,924).

    PNG
    media_image2.png
    784
    884
    media_image2.png
    Greyscale

Regarding claim 1, 
Regarding claim 2, Sarnoff et al. teaches he drug delivery device of claim 1 and further teaches wherein the point of the container access needle (see Fig. 10 above) is disposed in the enclosed space when the container access needle is disposed in the storage position (see Fig. 8 illustrating the point of the access needle when the access needle is disposed in the storage position).
Regarding claim 6, Sarnoff et al. discloses the drug delivery device of claim 1 and further discloses the device comprising a clip member (“outer telescopic member 130” of Fig. 8-10) mounted on the seal member (see Examiner’s annotated Fig. 8 above illustrating how the clip member is mounted on the seal member) and frictionally engaging the overmold member (128) to resist movement of the overmold member (128) relative to the seal member (see Fig. 8-10 illustrating how “flange 150” frictionally engages the overmold member to resist movement of the overmold member relative to the seal member).  
Regarding claim 11, 
Regarding claim 13, Sarnoff et al. discloses the drug delivery device of claim 11 and further discloses the clip member (130) having a proximal end (see Fig. 8-10 above illustrating how the clip member comprises a proximal end which is attached to the seal member) and a distal end (“flange 150” of Fig. 8-10), the proximal end including a mounting flange (see Examiner’s annotated Fig. 10 above) disposed radially outwardly of the distal end and engaging the seal member (see Fig. 8-10 above illustrating how the mounting flange extends further radially than the distal end of the clip member and how the mounting flange engages the seal member).
Regarding claim 29, Sarnoff et al. discloses the drug delivery device of claim 1 and further discloses wherein the overmold member (128) is configured to move relative to the wall of the container (132) to carry the container access needle between the storage position (see Fig. 8 illustrating storage position) and the delivery position (see Fig. 10 illustrating how the overmold member moves relative to the wall to carry the access needle between the storage position to the delivery position). 
Regarding claim 17, Sarnoff et al. discloses a method of assembly comprising: providing a container (“vial 132” of Fig. 8-10) having a wall (see Examiner’s annotated Fig. 8 above) with an interior surface (see Fig. 8 above illustrating how the wall comprises an interior surface which faces inward, towards the center of the container), and a fluid pathway assembly including a container access needle having a point (see Examiner’s annotated Fig. 10 above illustrating the fluid pathway system comprising a container access needle and note how the container access needle includes a point) and an overmold member (“member 128” of Fig. 8-10), the overmold member (128) covering a length of the container access needle (see Fig. 8-10 illustrating how the overmold member covers a length of the container access needle) with the point protruding outwardly from the overmold member (128, see Fig. 8-10 illustrating the point protruding outwardly from the overmold member); covering a first opening formed in the wall of the container with a seal member (see Examiner’s annotated Fig. 8 above) such that an end surface (see Fig. 8 above illustrating how the seal member comprises an end surface that faces 
Regarding claim 18, Sarnoff et al. discloses the method of claim 17 and further discloses the method comprising mounting a clip member (“outer telescopic member 130” of Fig. 8-10) on the seal member (see Fig. 8-10) and frictionally engaging the clip member (130) and the overmold member (128, see Fig. 10 illustrating the clip member frictionally engaging the overmold member via “flange 150”).
Regarding claim 19, Sarnoff et al. discloses the method of claim 18 and further discloses wherein frictionally engaging the clip member and the overmold member includes aligning an inwardly protruding gripping element (“flange 150” of Fig. 8-10) of the clip member (130) with a corresponding groove (“groove 148” of Fig. 8-10) formed in the overmold member (128) such that the inwardly protruding gripping element (150) is received in the corresponding groove (148, see Fig. 10 illustrating the gripping element received in the groove).
Regarding claim 22, 
Regarding claim 24, Sarnoff et al. discloses the method of claim 17 and further discloses the method comprising filling the reservoir of the container with a drug (see Col. 4, lines 52-55).
Regarding claim 30, Sarnoff et al. discloses the method of claim 17 and further discloses wherein the overmold member (128) is configured to move relative to the wall of the container (132) to carry the container access needle between the storage position (see Fig. 8 illustrating storage position) and the delivery position (see Fig. 10 illustrating how the overmold member moves relative to the wall to carry the access needle between the storage position to the delivery position). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (US 2014/0336586) in view of Strader (US 2015/0073353).
Regarding claim 4, Bengtsson et al. discloses the drug delivery device of claim 3. Bengtsson et al. does not explicitly teach, however, the recess receiving the proximal end of the overmold member via an interference-fit connection.
In the same field of endeavor, Strader teaches a drug delivery device (“injection device 200” of Fig. 1A-1C) comprising an interference-fit connection (see [0052] indicating how, “the interior of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery device of Bengtsson et al. such that the recess receives the proximal end of the overmold member via the interference-fit connection taught by Strader. Such a modification is advantageous because it forms a sterile barrier between the two structures (see [0052], lines 8-13).
Regarding claim 5, Bengtsson et al. in view of Strader teaches the drug delivery device of claim 4. Bengtsson et al. further teaches a proximal end of the seal member (111/113/114) extending into the container (110, see Fig. 2 illustrating a proximal end of the seal member extending into the container and being surrounded by “distally extending outer skirt portion 115” of the container) such that at least a portion of the recess is disposed within the container (see Fig. 2 illustrating how the entirety of the recess formed by “tubular portion 114” is disposed within the container and radially surrounded by “distally extending outer skirt portion 115” of the container).
Regarding claim 21, Bengtsson et al. discloses the method of claim 1 but does not explicitly disclose wherein inserting the overmold member into the recess formed in the seal member includes forming an interference-fit connection between the overmold member and the seal member.
In the same field of endeavor, Strader teaches a drug delivery device (“injection device 200” of Fig. 1A-1C) comprising an interference-fit connection (see [0052] indicating how, “the interior of cylindrical wall 94 of the first end 92 of the cartridge-to-housing interface 90 forms a friction fit with the cap 88 of cartridge 82”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bengtsson et al. such that inserting the overmold member into the recess formed in the seal member includes forming an interference-fit connection .
Claims 6-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (US 2014/0336586) in view of Yatsko et al. (WO 94/03373).
Regarding claims 6-8, Bengtsson et al. discloses the drug delivery device according to claim 1 and further discloses the device comprising a clip member (“distally extending outer skirt portion 115” of Fig. 2) mounted on the seal member (111/113/114, see Fig. 2 illustrating how the clip member is mounted on “distal wall portion 111” of the seal member) the clip member (115) having an interior surface (see Fig. 2 illustrating how the clip member comprises an interior surface facing the center of the drug delivery device) defining a through hole (see Fig. 2 illustrating how the clip member comprises a through hole which extends entirely through the clip member to “distal wall portion 111”), the proximal end of the overmold member (141) extending through the through hole (see Fig. 2 illustrating the proximal end of the overmold member extending through the through hole) and into a recess (see Fig. 2 illustrating how “tubular portion 114” forms a cylindrical recess) formed in the seal member (111/113/114, see Fig. 2 illustrating how the recess is formed by “tubular portion 114” of the seal member). Bengtsson et al. does not, however, disclose the clip member frictionally engaging the overmold member to resist or the interior surface of the clip member defining a gripping element, the gripping element being received in a corresponding groove formed in the overmold member when the container access needle is disposed in the storage position. 
In the same field of endeavor, Yatsko et al. teaches frictionally engaging an overmold member (“body 65” of Fig. 28-29) to a seal member (“stopper plug portion 27a” of Fig. 28-29) by providing a gripping element (“semi-circular ridge 69” of Fig. 28-29), the gripping element (69) being received in a corresponding groove (“semi-circular circumferentially extending groove 71” of Fig. 28-29) when the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bengtsson et al. such that the interior surface of the clip member defines the gripping element of Yatsko et al. and such that the overmold member forms the corresponding groove of Yatsko et al. wherein the gripping element is received in the corresponding groove when the container access needle is disposed in the storage position as further taught by Yatsko et al. Such a modification is advantageous because it provides for a reasonable penetrating force (see Page 23, lines 15-18 of Yatsko et al.). Finally, such a modification provides wherein the clip member frictionally engages the overmold member to resist movement of the overmold member relative to the seal member. 
Regarding claims 11 and 14, Bengtsson et al. discloses the drug delivery device according to claim 1 and further discloses the device comprising a clip member (“distally extending outer skirt portion 115” of Fig. 2) mounted on the seal member (111/113/114, see Fig. 2 illustrating how the clip member is mounted on “distal wall portion 111” of the seal member) the clip member (115) having an interior surface (see Fig. 2 illustrating how the clip member comprises an interior surface facing the center of the drug delivery device) defining a through hole (see Fig. 2 illustrating how the clip member comprises a through hole which extends entirely through the clip member to “distal wall portion 111”), a proximal end of the overmold member (141) extending partially through the through hole (see Fig. 2 illustrating the proximal end of the overmold member extending partially through the through hole), wherein the enclosed space (see Examiner’s annotated Fig. 2 above) is defined within the through hole (see Fig. 2 above illustrating how the enclosed space is defined within the hole extending through the clip member). Bengtsson et al. does not, however, disclose wherein the clip member frictionally engages the overmold member to resist movement of the overmold member relative to the seal member or the 
In the same field of endeavor, Yatsko et al. teaches frictionally engaging an overmold member (“body 65” of Fig. 28-29) to a seal member (“stopper plug portion 27a” of Fig. 28-29) by providing a gripping element (“semi-circular ridge 69” of Fig. 28-29), the gripping element (69) being received in a corresponding groove (“semi-circular circumferentially extending groove 71” of Fig. 28-29) when the container access needle (“needle 67” of Fig. 28-29) is in the storage position (see Fig. 28 illustrating the needle in the storage position where the point of the needle is disposed exterior to a reservoir).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bengtsson et al. such that the interior surface of the clip member defines the gripping element of Yatsko et al. and such that the overmold member forms the corresponding groove of Yatsko et al. wherein the gripping element is received in the corresponding groove when the container access needle is disposed in the storage position as further taught by Yatsko et al. Such a modification is advantageous because it provides for a reasonable penetrating force (see Page 23, lines 15-18 of Yatsko et al.). Finally, such a modification provides wherein the clip member frictionally engages the overmold member to resist movement of the overmold member relative to the seal member. 
Claims 11-12, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (US 2014/0336586) in view of Cowe et al. (WO 2017/009640).
Regarding claims 11 and 12, Bengtsson et al. discloses the drug delivery device according to claim 1 and further discloses the device comprising a clip member (“distally extending outer skirt portion 115” of Fig. 2) mounted on the seal member (111/113/114, see Fig. 2 illustrating how the clip member is mounted on “distal wall portion 111” of the seal member) the clip member (115) having an interior 
In the same field of endeavor, Cowe et al. teaches a drug delivery device (see Fig. 17a-17b) comprising: a container (“medical cartridge 1000” of Fig. 17a-17b) including a wall (“container body 1002” of Fig. 17a-17b) with an interior surface (see Fig. 17a-17b illustrating how the wall comprises an interior surface facing the center of the cylindrically shaped wall) and a seal member (“pierceable septum 1028” of Fig. 17a-17b) with an end surface (see Fig. 17a-17b illustrating how seal member comprises an end surface which faces towards the wall), the interior surface of the wall (1002) and the end surface of the seal member (1028) defining a reservoir (“cavity 1004” of Fig. 17a-17b); and a fluid pathway assembly (“reduced-diameter tip part 1154”, “needle 1110”, and “tubular boss 1155” of Fig. 17a-17b) connected to the container (1000, see Fig. 17a-17b illustrating how the fluid pathway assembly is connected to the container) and including a container access needle (“reduced-diameter tip part 1154” and “needle 1110” of Fig. 17a-17b) having a point (“reduced-diameter tip part 1154” of Fig. 17a-17b), and an overmold member (“tubular boss 1155” of Fig. 17a-17b) covering a length of the container access needle (1110/1154, see Fig. 17a-17b illustrating how a length of the access needle is covered by  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery device of Bengtsson et al. such that the device comprises an O-ring disposed about the proximal end of the overmold member and sealingly and slidably engaging the interior surface of the clip member as taught by Cowe et al. Such a modification would be advantageous because such a modification provides a manner for forming a seal and enclosing the enclosed chamber (see Page 31, lines 16-20 of Cowe et al.). Finally, such a modification provides wherein the clip member frictionally engages the overmold member to resist movement of the overmold member relative to the seal member.
Regarding claims 18 and 22-23, Bengtsson et al. discloses the method of claim 17 and further discloses the method comprising mounting a clip (“distally extending outer skirt portion 115” of Fig. 2) on the seal member (111/113/114, see Fig. 2 illustrating how the clip member is mounted on “distal wall portion 111” of the seal member), wherein positioning the overmold member (141) to define the enclosed space (see Fig. 2 above) between the overmold member (141) and the seal member (111/113/114) comprises partially inserting the overmold member (141) through a through hole (see 
In the same field of endeavor, Cowe et al. teaches a method of assembly comprising: providing a container (“medical cartridge 1000” of Fig. 17a-17b) including a wall (“container body 1002” of Fig. 17a-17b) with an interior surface (see Fig. 17a-17b illustrating how the wall comprises an interior surface facing the center of the cylindrically shaped wall) and a seal member (“pierceable septum 1028” of Fig. 17a-17b) with an end surface (see Fig. 17a-17b illustrating how seal member comprises an end surface which faces towards the wall), the interior surface of the wall (1002) and the end surface of the seal member (1028) defining a reservoir (“cavity 1004” of Fig. 17a-17b); and a fluid pathway assembly (“reduced-diameter tip part 1154”, “needle 1110”, and “tubular boss 1155” of Fig. 17a-17b) connected to the container (1000, see Fig. 17a-17b illustrating how the fluid pathway assembly is connected to the container) and including a container access needle (“reduced-diameter tip part 1154” and “needle 1110” of Fig. 17a-17b) having a point (“reduced-diameter tip part 1154” of Fig. 17a-17b), and an overmold member (“tubular boss 1155” of Fig. 17a-17b) covering a length of the container access needle (1110/1154, see Fig. 17a-17b illustrating how a length of the access needle is covered by the overmold member) and defining an enclosed space between the overmold member (1155) and the seal member (10282, see Fig. 17a illustrating how an enclosed space is defined between the overmold member and the seal member). Cowe et al. further teaches the method comprising providing a clip 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bengtsson et al. such that the method further comprises providing an O-ring disposed around the terminal end of the overmold member as taught by Cowe et al. Such a modification further provides wherein positioning the overmold member to define an enclosed space between the overmold member and the seal member comprises sealingly engaging an interior surface of the clip member with an O-ring disposed around the terminal end of the overmold member. Such a modification would be advantageous because such a modification provides a manner for forming a seal and enclosing the enclosed chamber (see Page 31, lines 16-20 of Cowe et al.). Finally, such a modification provides the method comprising frictionally engaging the clip member and the overmold member. 
Response to Arguments
Applicant’s arguments with respect to claims 11/29/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783